Exhibit 10.107

 

 


[logo.jpg]

 

November 23, 2016

 

 

 

 

Kathleen Valiasek

 

 

 

 

Dear Kathy:

 

On behalf of Amyris, Inc. (“Amyris” or the “Company”), I am delighted to offer
to you employment with Amyris. If you accept this offer and satisfy the
conditions of acceptance set forth herein, your employment with Amyris will
commence on January 4, 2017, or on a different date mutually agreed to by both
parties, under the following terms:

 

Position

You will be employed full-time by Amyris as Chief Financial Officer (CFO)
reporting to John Melo, CEO.

 

Salary

Your base salary will be $350,000 per year ($29,167 per month) payable in
accordance with Amyris’ regular payroll schedule which is currently
semi-monthly. Your salary will be subject to adjustment from time to time
pursuant to the Company’s employee compensation policies then in effect.

 

Bonus

You will be eligible for a discretionary performance-based bonus, with your
initial aggregate annual bonus target being $115,500.00. Such bonus shall be
earned and paid out in accordance with the applicable executive bonus plan
adopted by the Company for each year.

 

Benefits

You will be eligible to participate in the employee benefits and benefit plans
that are available to full-time employees of Amyris. Currently, these include
(i) 12 paid holidays, (ii) three weeks of paid vacation (pro-rated by hiring
date), (iii) up to six days of paid sick leave per year (pro-rated by hiring
date), (iv) medical insurance, (v) dental insurance, (vi) vision insurance,
(vii) supplemental health and flexible spending accounts, (viii) group term life
insurance, (ix) accidental death & disability insurance, (x) long-term
disability insurance, and (xi) 401K plan. You will also be eligible to receive
paid access to adjacent gym facilities. The terms of your benefits will be
governed by the applicable plan documents and Amyris’ company policies. Enclosed
is an Employee Benefits Overview.

 



1

 

Equity

Amyris will recommend to its Board of Directors or the relevant committee of the
Board of Directors that you be granted (i) an option to purchase 250,000 shares
of common stock of Amyris; and (ii) an award of 167,000 restricted stock units
(“RSUs”). The option would have an exercise price per share equal to the fair
market value of a share of Amyris common stock on the date of grant (generally
the closing price of Amyris common stock on NASDAQ as of the date of grant) and
vest as follows: (i) 50,000 shares will vest upon completion of six months of
employment, and (ii) 25% of the remaining shares subject to the option upon
completion of your twelfth month of employment, and (iii) the balance of the
shares subject to the option in a series of 36 equal monthly instalments upon
completion of each additional month of employment with Amyris thereafter. The
167,000 share RSU awards would vest in equal annual instalments over three years
from the vesting commencement date. Any option(s) or RSU award(s) granted to you
will be granted as of a date set in accordance with Amyris’ standard equity
award granting policy and subject to the then-current terms and conditions of
the relevant Amyris equity plan and agreements.

 

Amyris’ Company Policies

As an employee of Amyris, you will be subject to, and expected to comply with
its policies and procedures, personnel and otherwise, as such policies are
developed and communicated to you.

 

“At-Will” Employment

Employment with Amyris is “at-will”. This means that it is not for any specified
period of time and can be terminated by you or by Amyris at any time, with or
without advance notice, and for any or no particular reason or cause. It also
means that your job duties, title and responsibility and reporting level,
compensation and benefits, as well as Amyris’ personnel policies and procedures,
may be changed at any time in the sole discretion of Amyris. However, the
“at-will” nature of your employment shall remain unchanged during your tenure as
an employee of Amyris and may not be changed, except in an express writing
signed by you and by an authorized Amyris executive officer signing on behalf of
Amyris.

 

Termination and Change in Control Benefits

As an executive of Amyris, you will be eligible to participate in the Company’s
Executive Severance Plan (the “Severance Plan”), a copy of which is attached
hereto as Exhibit A. In order to participate in the Severance Plan, you will be
required to execute the “Participation Agreement” in the form attached to the
Severance Plan and to comply with the other terms of the Severance Plan.

 

Full-Time Service to Amyris

Amyris requires that, as a full-time employee, you devote your full business
time, attention, skills and efforts to the tasks and duties of your position as
assigned by Amyris. If you wish to request consent to provide services (for any
or no form of compensation) to any other person or business entity while
employed by Amyris, you must first receive permission from an officer of Amyris.

 

Conditions of Offer

In order to accept this offer, and for your acceptance to be effective, you must
satisfy the following conditions:

 

1.You must provide satisfactory documentary proof of your identity and right to
work in the United States of America on your first day of employment.

 



2

 



 

2.You must agree in writing to the terms of the enclosed Proprietary Information
and Inventions Agreement (“PIIA”) without modification.   

3.You must consent to, and Amyris must obtain satisfactory results from,
reference and background checks. Until you have been informed in writing by
Amyris that such checks have been completed and the results satisfactory, you
may wish to defer reliance on this offer.   

4.You must agree in writing to the terms of the enclosed Mutual Agreement to
Binding Arbitration (“Arbitration Agreement”) without modification.

 

By signing and accepting this offer, you represent and warrant that: (i) you are
not subject to any pre-existing contractual or other legal obligation with any
person, company or business enterprise which may be an impediment to your
employment with, or your providing services to, Amyris as its employee; and (ii)
you have not and shall not bring onto Amyris’ premises, or use in the course of
your employment with Amyris, any confidential or proprietary information of
another person, company or business enterprise to whom you previously provided
services.

 

Entire Agreement

Provided that the conditions of this offer and your acceptance are satisfied,
this letter together with the enclosed PIIA and Arbitration Agreement
(collectively, the “Offer Documents”) shall constitute the full and complete
agreement between you and Amyris regarding the terms and conditions of your
employment. The Offer Documents cancel, supersede and replace any and all prior
negotiations, representations or agreements, written and oral, between you and
Amyris or any representative or agent of Amyris regarding any aspect of your
employment. Any change to the terms of your employment with Amyris, as set forth
in this letter, must be in an individualized writing to you, signed by Amyris to
be effective.

 

Please confirm your acceptance of this offer, by signing and returning the
enclosed copy of this letter as well as the PIIA and Arbitration Agreement to
Christine Ofori, CHRO by November 28, 2016. If not accepted by you as of that
date, this offer will expire. We look forward to having you join Amyris. If you
have any questions, please do not hesitate to contact me at

 

Sincerely,

 

/s/ Christine Ofori

 

Christine Ofori

Chief Human Resources Officer

 

 

 

 

3

 





I HAVE READ AND ACCEPT THIS EMPLOYMENT OFFER:

 

 



/s/ Kathleen Valiasek   11/28                , 2016 Kathleen Valiasek   Date    
 

 



Enclosures:

Proprietary Information and Inventions Agreement

Mutual Agreement to Arbitrate

Employee Benefits Overview

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

 



